DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 02/12/2020. Claims 1-20 are pending and examined below. 

Claim Objections
Claim 16 is objected to because of the following informalities:  
Regarding claim 16, the claim limitation “a member configured to forming a stacking structure with the magnetic substance,” should be changed to “a member configured to form a stacking structure with the magnetic substance”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a member configured to form a stacking structure with the magnetic substance” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a member” is defined as a adhesive material, a shock-absorbing material, or a light blocking material as described in paragraphs [0107]-[0108] of the PG Publication US 20200260972 A1 of the Instant Application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-5, 7, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170209055 A1 (hereinafter referred to as “Pantelopoulos”).
Regarding claim 1, Pantelopoulos, a PPG device, teaches a wearable electronic device (wrist worn monitoring device; paragraph [0158], [0164]; Figures 8-9), comprising:
a housing comprising a front plate disposed facing in a first direction, a rear plate disposed facing in a second direction opposite to the first direction (housing has a first side (first plate) and a second side (second plate); paragraph [0158], [0164]; as shown in Figures 9-10), at least a part of the rear plate substantially transparent (has light pipe protrusions which are transparent; paragraphs [0202]-[0203]; Figures 11A-C), and a side member coupled to the front and rear plates to define a space between the front plate and the rear plate (see light blocking material and device body; Figures 10A-10C);
a substrate disposed within the space (flexible PCB; shown in Figures 9-10);
a biometric sensor module (has an optical sensor; paragraphs [0187]-[0188]) disposed between the substrate and the rear plate (as shown in Figures 9-10), the biometric sensor module including at least one light source configured to emit light to an exterior of the wearable electronic device and at least one light detector configured to receive the emitted light reflected from the exterior (includes light sources (LEDS) and photodetectors; paragraphs [0207]; as shown in Figures 9-10); and
at least one magnetic substance disposed between the light source and the light detector to limit an amount of light reaching the biometric sensor module other than the emitted light reflected from the exterior (material in housing is made of ferrous material (which is magnetic) to enhance electromagnetic shielding such as to enhance the integrity and reliability of the optical pulse waveform sensor; paragraphs [0207], [0216]).
Regarding claim 2, Pantelopoulos teaches wherein the at least one magnetic substance at least partially surrounds at least one of the light source or the light detector (paragraphs [0207], [0216]; as shown in Figures 9-10).
Regarding claim 4, Pantelopoulos teaches further comprising a member, wherein the magnetic substance and the member together form a stacking structure (paragraphs [0207], [0216]; as shown in Figures 9-10).
Regarding claim 5, Pantelopoulos teaches wherein the member comprises an adhesive material (paragraph [0210]; Figure 10C).
Regarding claim 7, Pantelopoulos teaches wherein the stacking structure of the magnetic substance and the member includes a height equal to or larger than a height of the light source and a height of the light detector (as shown in Figures 9-10).
Regarding claim 12, Pantelopoulos teaches wherein the light detector is disposed in a central area of the rear plate, the magnetic substance is disposed to circumferentially surround at least part of the light detector, and multiple light sources are disposed radially around the magnetic substance (paragraph [0204]; Figure 12).
Regarding claim 15, Pantelopoulos teaches wherein the light source is configured to emit light through the rear plate, at least a part of the rear plate being substantially transparent (paragraphs [0204]-[0207]; as shown in Figures 9-12), and
wherein the light detector is configured to receive light is emitted through the rear plate, and reflected by an external object, to acquire biometric information associated with the external object (paragraphs [0204]-[0207]; as shown in Figures 9-12).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantelopoulos as applied to claim 1 above, and further in view of further rationale.
Regarding claim 3, Pantelopoulos teaches wherein the biometric sensor module further comprises:
a biometric sensor driver (is capable of increasing intensity of LED so much have a driver; paragraphs [0030]-[0031], [0116], [0222]; light source intensity and on/off control; shown in Figured 18A);
a bracket (as shown in Figure 10C);
a circuit structure extending from one side of the substrate or the bracket (paragraph [0155], [0193], [0196],[0208]); and
a biometric sensor connector formed on an end of the circuit structure (paragraph [0155], [0193], [0196],[0208]); but Pantelopoulos does not explicitly teach to have the biometric sensor driver, the light source, and the light detector seated on the bracket.
However, it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to have the biometric sensor driver, the light source, and the light detector seated on the bracket, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04
Regarding claim 13, Pantelopoulos teaches wherein the magnetic substance is seated on the substrate or the bracket, and the wearable electronic device includes a member disposed between the magnetic substance and the rear plate (paragraphs [0207], [0216]; as shown in Figures 9-10).
Regarding claim 14, Pantelopoulos teaches wherein the magnetic substance is seated on the rear plate, and the wearable electronic device includes a member disposed between the magnetic substance and the substrate (paragraphs [0207], [0216]; as shown in Figures 9-10).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantelopoulos as applied to claim 4 above, and further in view of US 20170011210 A1 (hereinafter referred to as “Cheong”).
Regarding claim 6, Pantelopoulos does not explicitly teach wherein the member comprises a shock-absorbing material.
However, Cheong, a wrist watch physiological device, teaches wherein the member comprises a shock-absorbing material (paragraph [0340]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pantelopoulos, to have a shock absorbing material, as taught by Cheong, because doing so provides protection for the components within the housing.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantelopoulos as applied to claim 1 above, and further in view of US 20170315511 A1 (hereinafter referred to as “Shim”).
Regarding claim 8, Pantelopoulos teaches the sensor is rechargeable (paragraph [0216]), but does not explicitly teach further comprising a wireless charging module.
However, Shim, a watch-type sensor, teaches comprising a wireless charging module (paragraphs [0100]-[0103]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pantelopoulos, to have a rechargeable charger, as taught by Shim, because doing so removes the need for wires when charging.
Regarding claim 9, Pantelopoulos, in view of Shim, teaches wherein the wireless charging module is disposed as to surround at least a part of the biometric sensor module (as shown in Figure 10; as taught by Shim).
Regarding claim 10, Pantelopoulos teaches the sensor is rechargeable (paragraph [0216]), but does not explicitly teach further comprising a wireless charging module, wherein the wireless charging module is disposed on an upper surface of the circuit structure.
However, Shim, a watch-type sensor, teaches comprising a wireless charging module (paragraphs [0100]-[0103]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pantelopoulos, to have a rechargeable charger, as taught by Shim, because doing so removes the need for wires when charging.
Further it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to have the wireless charging module disposed on an upper surface of the circuit surface, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantelopoulos as applied to claim 1 above, and further in view of US 20170000350 A1 (hereinafter referred to as “Kwon”).
Regarding claim 11, Pantelopoulos teaches a magnetic substance that surrounds the detector and light emitters are disposed radially around the magnetic substance (as shown in Figures 9-10), but does not teach the light source in the center area with the multiple light detectors surrounding the light source.  
However, Kwon, an optical biological sensor, teaches the light source in the center area with the multiple light detectors surrounding the light source (paragraph [0155]; as shown in Figure 18). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pantelopoulos, to have the configuration of an LED surrounded by detectors, as taught by Kwon, because doing so allows the sensor system to detect multiple signals thus detecting unreliable signals and using the cleanest quality signal.   

Claims 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantelopoulos, in view of Shim and further rationale.
Regarding claim 16, Pantelopoulos, a PPG device, teaches a wearable electronic device (wrist worn monitoring device; paragraph [0158], [0164]; Figures 8-10), comprising:
a housing comprising a front plate disposed facing in a first direction, a rear plate disposed facing in a second direction opposite to the first direction (housing has a first side (first plate) and a second side (second plate); paragraph [0158], [0164]; as shown in Figures 9-10), at least a part of the rear plate substantially transparent (has light pipe protrusions which are transparent; paragraphs [0202]-[0203]; Figures 11A-C), and a side member coupled to the front and rear plates to define a space between the front plate and the rear plate (see light blocking material and device body; Figures 10A-10C);
a substrate disposed within the space (flexible PCB; shown in Figures 9-10);
an optical biometric sensor module (has an optical sensor; paragraphs [0187]-[0188]) disposed between the substrate and the rear plate, the optical biometric sensor module (as shown in Figures 9-10), including:
an optical biometric sensor driver, at least one light source configured to emit light to an exterior of the wearable electronic device (is capable of increasing intensity of LED so much have a driver; paragraphs [0030]-[0031], [0116], [0222]; light source intensity and on/off control; shown in Figured 18A),
at least one light detector configured to receive the emitted light reflected from the exterior (includes light sources (LEDS) and photodetectors; paragraphs [0207]; as shown in Figures 9-10),
a bracket (as shown in Figure 10C),
a circuit structure extending from one side of the substrate (paragraph [0155], [0193], [0196],[0208]), and
an optical biometric sensor connector formed on an end of the circuit structure (paragraph [0155], [0193], [0196],[0208]);
a charging module (paragraph [0216]);
at least one magnetic substance configured to be arranged between the light source and the light detector (material in housing is made of ferrous material (which is magnetic) to enhance electromagnetic shielding such as to enhance the integrity and reliability of the optical pulse waveform sensor; paragraphs [0207], [0216]); and
a member configured to forming a stacking structure with the magnetic substance (paragraphs [0207], [0216]; as shown in Figures 9-10),
wherein the magnetic substance includes a wall formed thereon to limit an incident of light reaching the light detector other than the reflected emitted light (paragraphs [0207], [0216]), but does not explicitly teach 
a wireless charging module configured to wirelessly charge the wearable electronic device; the biometric sensor driver, the light source, and the light detector seated on the bracket; and wherein the wireless charging module is disposed so as to circumferentially surround at least a part of the optical biometric sensor module
However, Shim, a watch-type sensor, teaches comprising a wireless charging module (paragraphs [0100]-[0103]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pantelopoulos, to have a rechargeable charger, as taught by Shim, because doing so removes the need for wires when charging.
Further it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to have the biometric sensor driver, the light source, and the light detector seated on the bracket , since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04
Finally, it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed wherein the wireless charging module is disposed so as to circumferentially surround at least a part of the optical biometric sensor module, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04
Regarding claim 18, Pantelopoulos, in view of Shim, teaches wherein the light detector is disposed in a central area of the rear plate, the magnetic substance circumferentially surrounds at least part of a periphery of the light detector, and multiple light sources are disposed radially around the magnetic substance (paragraphs [0207], [0216]; Figures 9-10).
Regarding claim 19, Pantelopoulos, in view of Shim, teaches wherein the magnetic substance is seated on the substrate or the bracket, and
wherein the wearable electronic device further includes a member disposed between the magnetic substance and the rear plate (paragraphs [0207], [0216]; as shown in Figures 9-10).
Regarding claim 20, Pantelopoulos, in view of Shim, teaches wherein the magnetic substance is seated on the rear plate (as shown in Figures 9-10), and
wherein the wearable electronic device further comprises a member disposed between the magnetic substance and the substrate (as shown in Figures 9-10).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantelopoulos, in view of Shim, as applied to claim 16 above, and further in view of Kwon.
Regarding claim 17, Pantelopoulos, in view of Shim, teaches a magnetic substance that surrounds the detector and light emitters are disposed radially around the magnetic substance (as shown in Figures 9-10), but does not teach the light source in the center area with the multiple light detectors surrounding the light source.  
However, Kwon, an optical biological sensor, teaches the light source in the center area with the multiple light detectors surrounding the light source (paragraph [0155]; as shown in Figure 18). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pantelopoulos, to have the configuration of an LED surrounded by detectors, as taught by Kwon, because doing so allows the sensor system to detect multiple signals thus detecting unreliable signals and using the cleanest quality signal.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792